Name: Commission Regulation (EC) NoÃ 1740/2005 of 24 October 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 25.10.2005 EN Official Journal of the European Union L 280/1 COMMISSION REGULATION (EC) No 1740/2005 of 24 October 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 25 October 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 24 October 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 48,8 096 21,8 204 41,0 624 421,2 999 133,2 0707 00 05 052 88,4 999 88,4 0709 90 70 052 96,5 999 96,5 0805 50 10 052 69,9 388 67,9 524 55,3 528 71,5 999 66,2 0806 10 10 052 100,4 508 239,7 512 92,7 999 144,3 0808 10 80 052 57,2 388 80,0 400 100,2 404 84,6 512 77,2 720 26,4 800 161,1 804 68,5 999 81,9 0808 20 50 052 94,6 388 57,1 720 65,4 999 72,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.